 



Exhibit 10.2
CONSULTING AGREEMENT
          THIS AGREEMENT is made as of the 12th day of January, 2007 (“Effective
Date”), by and between Scott Pettit, an individual residing at 1435 Semar Court,
Mt. Prospect, Illinois 60056 (“Consultant”), and Insurance Auto Auctions, Inc.,
an Illinois corporation (the “Company”).
          IN CONSIDERATION of the mutual covenants and promises herein
contained, Consultant and the Company hereby agree as follows:
          1. Consulting Term. For the period commencing on the Effective Date
and continuing for a period ending on the third anniversary of such date, unless
sooner terminated in accordance with the terms of this Agreement (the
“Consulting Term”), the Company shall hire Consultant, and Consultant shall work
for the Company as a consultant and shall perform such consulting services as
shall be determined from time to time by the Company. Notwithstanding the
foregoing, the Company and Consultant may terminate this Agreement at any time
and from time to time upon written notice to the other as provided in Section 12
hereof; provided, however, that in the event this agreement is terminated by the
Company or the Consultant obtains employment or a consulting engagement with a
third party during the Consulting Term, the Company shall be obligated to
continue to pay Consultant his Consulting Fee until the end of the Consulting
Term. It is understood and agreed that during the Consulting Term, Consultant
shall devote his business time, effort, skill and attention to the Company’s
affairs as reasonably directed; provided, however, that in the event Consultant
obtains employment and/or other consulting engagements with third parties during
the Consulting Term, the consulting services provided by Consultant shall be
appropriately adjusted by mutual agreement of the Company and the Consultant
and, in any event, the Company shall be obligated to continue to pay Consultant
his Consulting Fee until the end of the Consulting Term.
          2. Consulting Fee. During the Consulting Term, the Company shall pay
Consultant the amount of $433,100 per year (the “Consulting Fee”). Such
Consulting Fee shall be payable to Consultant no less frequently than monthly.
The Consultant shall continue to participate in the Company’s benefit plans
(excluding any Company automobile allowance plan or arrangement)1, subject to
the respective terms of such plans and applicable law. Furthermore, the Company
shall reimburse the Consultant for all reasonable out-of-pocket expenses
incurred by Consultant on behalf of the Company in connection with such
consulting services performed by Consultant; provided, however, that no items of
cost or expense shall be incurred without the prior approval of the Company, or
which are inconsistent with the Company’s then-standard
 

1   The Company’s automobile allowance is excluded because the amount of the
annual auto allowance currently received by Mr. Pettit is included in the annual
consulting fee amount.

 



--------------------------------------------------------------------------------



 



criteria for reimbursing expenses and all items of cost and expense shall be
supported by vouchers, receipts, or other appropriate documentation consistent
with the Company’s practices.
          3. Treatment of Equity. Notwithstanding Section 4 of the Non-Qualified
Stock Option Agreement between Axle Holdings, Inc. and the Consultant dated
May 25, 2005 (the “Option Agreement”), as of the Effective Date (i) Consultant
shall be fully vested in all Service Options (as such term is defined in the
Option Agreement) granted to Consultant pursuant to the Option Agreement and
such Service Options shall remain exercisable until the earlier of the Normal
Expiration Date (as such term is defined in the Option Agreement) or the end of
the maximum time period permissible under Section 409A of the Internal Revenue
Code of 1986, as amended, and any guidance promulgated thereunder
(“Section 409A”) beyond which such Service Options would be treated as
nonqualified deferred compensation for purposes of Section 409A and (ii) all
Exit Options (as such term is defined in the Option Agreement) granted to
Consultant pursuant to the Option Agreement shall remain outstanding and shall
become exercisable, if at all, on the date of a Vesting Event (as such term is
defined in the Option Agreement), provided that such Exit Options shall
terminate and be canceled at the end of the maximum time period permissible
under Section 409A beyond which such Exit Options would be treated as
nonqualified deferred compensation for purposes of Section 409A if such time
period ends prior to the occurrence of a Vesting Event. Notwithstanding
Article VIII of the Amended and Restated Limited Liability Company Agreement of
Axle Holdings II, LLC (the “LLC Agreement”), as of the Effective Date all
Override Units (as such term is defined in the LLC Agreement) granted to
Consultant shall remain outstanding and expire and be forfeited on the 10th
anniversary of the issuance of such Override Units.
          4. Independent Contractor. From and after the Effective Date,
Consultant agrees that he shall be an independent contractor of the Company and
shall not take any action which would interfere with contractual relationships
of the Company or any affiliate of the Company with customers, suppliers,
employees or others, any action which disparages or diminishes the reputation of
the Company or any affiliate of the Company. Accordingly, Consultant shall be
responsible for payment of all taxes, including Federal, State, and local taxes
arising out of Consultant’s activities in accordance with this Agreement.
          5. Non-Disclosure. From and after the Effective Date, Consultant shall
not disclose to any person, association, firm, corporation or other entity
(other than the Company or any affiliate of the Company) in any manner, directly
or indirectly, any such information or data, excepting only use of such data or
information (i) as is required by applicable law or (ii) as is at the time
generally known to the public and which did not become generally known through
the breach of any provision of paragraphs 4 or 5 hereof by Consultant.
          6. Inventions and Creations. Any inventions or discoveries conceived
or made by Consultant, while performing services under the Agreement shall
belong to the Company, and Consultant agrees to disclose to the Company the
details of such inventions or discoveries and upon request execute and deliver
to any assignee designated by the Company all Consultant’s rights, title and
interest therein or thereto, including any right which may exist to

 



--------------------------------------------------------------------------------



 




secure United States and foreign patents thereon and the right to use and enjoy
such inventions or discoveries without further payment to Consultant other than
the consideration mentioned above. Further, all works eligible for copy right
protection produced by the Consultant in whatever media during the term of this
Agreement, shall belong entirely to the Company. Consultant agrees to assign and
does hereby assign to the Company all of Consultant’s worldwide right, title and
interest in and to such work and all rights of copyright therein.
          7. Indemnification. Each party agrees to release, protect and save the
other, its agents, servants and employees, harmless from and against all loss,
damage, cost and expense resulting from death or injury to, or loss of,
destruction of or damage to property of the other, which may be caused in any
manner, while engaged in the performance of work or services under this
Agreement or incident thereto, except to the extent caused by the indemnified
party’s negligence or willful act.
          8. Successors and Assigns. This Agreement shall be binding on and
inure to the benefit of Consultant, his heirs, executors, administrators, and
other legal representatives and shall be binding on and inure to the benefit of
the Company and its successors and assigns. The failure of either party at any
time or from time to time to require performance of the other party’s
obligations under this Agreement shall in no manner affect the right to enforce
any provision of this Agreement at a subsequent time, and the waiver of any
rights arising out of any breach shall not be construed as a waiver of any
rights arising out of any subsequent or prior breach.
          9. Enforceability. The parties have attempted to limit the scope of
the covenants set forth in this Agreement to the extent necessary. The parties
recognize, however, that reasonable people may differ in making such
determination. Consequently, the parties hereby agree that if the scope and
duration of such covenants would, but for this provision, be deemed by a court
of competent authority to be unreasonable or otherwise unenforceable, such court
may modify such covenants to the extent that such court determines to be
necessary in order to grant enforcement thereof as so modified.
          10. Construction. Whenever the context of this Agreement requires,
words used in the singular shall be construed to mean and include the plural and
vice versa, and pronouns of any gender shall be deemed to include and designate
the masculine, feminine, or neuter gender.
          11. Amendments and Waivers. No amendment, modification or waiver of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by Consultant and the Company.
          12. Notices. All notices, requests, demands and other communications
required or permitted under the Agreement shall be deemed to have been duly
given and made if in writing and served either by personal delivery to the party
for whom it is intended or one business day after having been dispatched by a
nationally recognized overnight courier service

 



--------------------------------------------------------------------------------



 




bearing the address shown below for, or such other address as may be designated
in writing hereafter by, such party; (i) if to Consultant, the address set forth
on the first page of this Agreement, (ii) if to the Company, to Insurance Auto
Auctions, Inc., 2 Westbrook Corporate Center, Suite 500, Westchester, Illinois
60154, Attention: General Counsel.
          13. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall be one and the same instrument.
          14. Resolution of Disputes; Arbitration. Should a dispute arise
concerning this Agreement, its interpretation or termination, or Consultant’s
engagement with the Company, either party may request a conference with the
other party to this Agreement and the parties shall meet to attempt to resolve
the dispute. Failing such resolution within thirty (30) days of ether party’s
request for a conference, the Company and Consultant shall endeavor to select an
arbitrator who shall hear the dispute. In the event the parties are unable to
agree on an arbitrator, Consultant and Company shall request the American
Arbitration Association (“AAA”) to submit a list of nine (9) names of persons
who could serve as an arbitrator. The Company and Consultant shall alternately
remove names from this list (beginning with the party which wins a flip of a
coin) until one person remains and this person shall serve as the impartial
arbitrator. The arbitration shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes as promulgated by the AAA. The
decision of the arbitrator shall be final and binding on both parties. Each
party shall bear equally all costs of the arbitrator. The arbitrator shall only
have authority to interpret, apply or determine compliance with the provisions
set forth in this Agreement, but shall not have the authority to add to, detract
from or otherwise alter the language of this Agreement.
          15. Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by the laws
of the State of Illinois without giving effect to the provisions thereof
regarding conflict of laws.
[This space intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed or caused to be
executed this instrument on the day first above written.
Signed in the presence of:

              /s/ Scott Pettit           Scott Pettit
 
            Insurance Auto Auctions, Inc.
 
       
 
  By:   /s/ Thomas C. O’Brien
 
       
 
      Thomas C. O’Brien
 
       
 
  Its:   President & CEO

Solely with respect to Section 3 hereof:

              Axle Holdings, Inc.
 
       
 
  By:   /s/ Thomas C. O’Brien
 
       
 
      Thomas C. O’Brien
 
       
 
  Its:   President & CEO

Solely with respect to Section 3 hereof:

              Axle Holdings II, LLC
 
       
 
  By:   /s/ Thomas C. O’Brien
 
       
 
      Thomas C. O’Brien
 
       
 
  Its:   President & CEO

 